Los lieclios están expresados en la opinión.
El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
A la demanda presentada en este caso formuló el deman-dado una excepción previa y también una contestación en la cual admitía todos los hechos de la demanda. La corte dictó sentencia a favor del demandado.
Tía cuestión formal que se presenta en la excepción pre-via es si la demanda expresa una causa de acción. Esta es snstancialmente como sigue;
“I. Que la demandante, María Morales, se encontraba actualmente procesada por El Pueblo de Puerto Rico en causa criminal que se le seguía en unión de otras personas, por un supuesto delito de cons-piración.
“II. Que el demandado, actuando en su capacidad de Fiscal del Distrito de G-uayama, al iniciar los procedimientos contra ella se incautó de la suma de tres mil dólares en metálico, perteneciente a la demandante, en cuyo poder y posesión estaban, sin que a diclia incautación precediera ninguna orden dictada por ningún tribunal o juez.
“III. Que el demandado retiene en su poder la mencionada can-*224tidad de dinero, contra la voluntad y sin el consentimiento de la demandante.
“IV. Que la demandante ha requerido al demandado para que le devuelva la predicha suma de dinero y éste se ha negado a ello.
“V. Que al verificar el requerimiento a que se alude en el párrafo anterior, la demandante hizo presente al demandado que si la incau-tación y retención do la reí crida cantidad se hizo con el objeto de presentarla en la vista del juicio como pieza de convicción o como elemento de prueba por parte de El Pueblo de Puerto Pico dicho Pueblo de Puerto Rico no sufriría perjuicio de ninguna clase con la devolución del dinero, pues la demandante, acusada en aquel pro-ceso, estaba dispuesta a admitir como un hecho cierto y por escrito, que la cantidad de referencia le fué ocupada en su poder por el Sr. Fiscal de Gfuayama, y que provenía de ctra cantidad mayor que le había sido entregada por orden del Sr. Simón A. Alcaide en relación con el asunto a que la causa criminal se refiere.
“Por tanto, la demandante a la corte suplica se sirva dictar sen-tencia ordenando al demandado que devuelva y entregue a la deman-dante la citada cantidad de tres mil dólares, con imposición de costas al demandado.”
La corte en sn opinión da por sentadas dos cosas: primera, que ]a demandante entregó este dinero voluntariamente al demandado; y segunda, que dicho .dinero se necesita como prueba del juicio. Ninguno de estos hechos consta de la de-manda. Plan sido supuestos o presumidos. Cuando un már-slial (sheriff) o Fiscal se incauta de una propiedad que per-tenece a una persona mientras verifica un arresto, no existe presunción de ninguna clase. Si pudiera' suponerse qué ha-bía la presunción de que el funcionario del Gobierno nece-sitaba la propiedad incautada para utilizarla como prueba, quedaría contrarrestada por la presunción de inocencia, pues de otro modo sería posible para cualquier funcionario de orden público, o Fiscal, incautarse de todo lo que quisiera y retenerlo indefinidamente, o hasta que una persona acu-sada de un delito demostrara que no se necesitaba como prueba. Cuando la propiedad pertenece a una persona de-terminada, o aun si se encuentra en la posesión de dicha persona, tiene ésta derecho a ella contra todo el mundo hasta *225que alguna otra persona demuestre tener mejor derecho ya en lo que respecta a su dominio o a la posesión. La ley rela-tiva al derecho a hacer un registro e incautarse de la pro-piedad está resumida en el tomo 5 C. J. 434, como sigue:
“§ 74.— (1) Después de hacer un arresto el funcionario tiene derecho a registrar al preso, despojándole de sus ropas, si fuere necesario, y a tomar de su persona y retener para ponerla a la dis-posición de la corte sentenciadora cualquier propiedad que dicho funcionario crea de buena fe que está relacionada con el delito im-putado, o que pueda ser utilizada como prueba contra él, o que pueda servir de pista en la averiguación del delito, o para la identificación del criminal, o cualquier arma o instrumento con los cuales pudiera el preso cometer un acto de violencia o lograr su fuga.
“Ha habido una propensión por parte de algunas cortes de hacer extensiva la aplicación de esta regla a dineros, joyas y otros objetos-de valor, pues con ellos podría un preso obtener los, medios o facili-dades de efectuar su fuga, y por lo menos en una jurisdicción parece estar autorizada por el estatuto la incautación de dinero en poder de una persona que ha sido arrestada; y si dicho dinero ha sido ocupado ilegalmente se permite que se siga un procedimiento por medio de una acción civil para obtener su devolución. Sin embargo, la mejor regla parece ser la de que, a menos que dicha propiedad tenga relación o constituya el beneficio obtenido por el delito en particular por el cual fué arrestado el preso, el funcionario no tiene derecho a quitársela pues podría por ello quedar privado de los medios de hacer su defensa. En algunas circunstancias puede ser el deber del funcionario tomar posesión del dinero y objetos de valor para tenerlos bien guardados y con el fin de devolvérselos a su dueño.”
••X* -¡r sX* í\;
“§ 75.— (2) La incautación de objetos ocupados en la persona arrestada no varía el derecho de propiedad a los mismos. Dichos objetos no pueden ser confiscados o destruidos por el funcionario sin mediar alguna orden o sentencia de la corte. La propiedad ocupada' a una persona al verificar su arresto debe devolvérsele si no está rela-cionada con el delito por el cual fué arrestada y según parece esto, ha de hacerse si se le pone en libertad o absuelve. Aun estando-relacionada o habiendo sido usada en la comisión del delito si perte-nece al preso y está por sí misma libre de daño, deberá ser devuelta al preso o entregada a su orden cuando no se le necesita más para los fines de la-justicia. De todos modos la propiedad'debe ser entre-, *226gada a cu verdadero dueño particularmente con el consentimiento de las personas de quienes fue tomada. Dicha devolución puede obtenerse mediante moción y orden, aunque en algunos casos el reme-dio es mediante una acción. Cuando fueron entregados documentos voluntariamente al Fiscal, sabiendo éste qué iban a usarse como prueba en el juicio de la persona que los entregaba, dichos docu-mentos no pueden ser recobrados mientras está pendiente el juicio. ’ ’
Los casos citados en las notas sostienen el texto.- Véase también- a Bishop, sobre Nuevo Procedimiento Criminal, pá-rrafos 210, 212; 2 R. O. L. 468, y Clark, Procedimiento- í 'ri-minal, página 71.
. Ilav algunas indicaciones en la demanda de que tal vez el Fiscal ele distrito necesita este dinero como prueba eu el juicio, pero en ella no se hace ninguna admisión acerca de este hecho. A la verdad que de ser consideradas las proba-bilidades lo probable es que para que se .condene a una persona por conspiración, en la cual está envuelta la devolución de una suma ele dinero y en que se admite el recibo de dicho dinero, el Fiscal no necesitaría el dinero que está en su poder para la convicción. La cuestión de si se necesita este dinero como prueba es cosa que necesariamente depende en mucho de la discreción del Fiscal, pero no puede suponerse, sin ha-cerse constar en alguna forma por dicho funcionario, que el dinero se necesitaría como prueba. Cuál ha de ser esa cons-tancia es cosa confiada mayormente a la discreción de la corte sentenciadora. Sin embargo, según aparece de la faz de la demanda, la demandante era la dueña y tenía derecho a la po-sesión de este dinero. Dicho dinero le fue ocupado sin una orden de allanamiento y en los hechos que han sido admi-tidos no hay ninguna constancia de que la propiedad fue ocu-pada al hacerse el arresto. El Fiscal de distrito se incautó del dinero contra la voluntad de la demandante en esta ac-ción. Siendo el Fiscal de distrito un magistrado, existe, como más bien puede verse, una idea en contra de que la deman-dante entregó voluntariamente el dinero a dicho funciona-rio. En la demanda se alega que él se incautó del mismo.
*227Bn las citas que tacemos de los libros liay sentencias en las cuales se indica que si la propiedad ocupada es el pro-ducto de un delito, puede ser retenida por el funcionario, pero el principio que "trata de establecerse en todos estos casos es que si el dinero no pertenece a otra persona, debe ser de-vuelto al acusado, a menos que en realidad de verdad sea ne-cesario como prueba. Y aun siendo necesario como prueba, según entendemos la ley, dicho dinero tendría que ser de-vuelto después.del juicio a su verdadero dueño.
De acuerdo con las alegaciones de este caso, si en él no estaba envuelta una cuestión de justicia pública la deman-dante tendría derecho a que sumariamente se dictara sen-tencia a su favor*. Como existe, sin embargo, la posibilidad de que pueda necesitarse el dinero como prueba, al revocar el caso permitiremos al demandado enmendar su contesta-ción y presentar otra diferente, según proceda, para demos-trar la necesidad ele la retención de dicho dinero.
La sentencia apelada debe ser revocada.
Revocada la sentencia apelada, pero permi-tiéndose al demandado enmendar su con-testación y presentar otra diferente según proceda, para demostrar la necesidad de la retención del dinero ocupado.
Jueces concurrentes: Sres. Presidente Hernández y Aso-dos del Toro, Aldrey y Hutchison.